[Cite as State v. Beavogui, 2018-Ohio-2432.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                      Court of Appeals No. WD-17-009

        Appellee                                   Trial Court No. 2016 CR 0399

v.

Francois Zeze Beavogui                             DECISION AND JUDGMENT

        Appellant                                  Decided: June 22, 2018

                                               *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                               *****

        MAYLE, P.J.

        {¶ 1} Defendant-appellant, Francois Zeze Beavogui, appeals the February 2, 2017

judgment of the Wood County Court of Common Pleas. For the following reasons, we

affirm the trial court judgment.
                                       I. Background

       {¶ 2} On August 9, 2016, Ohio State Highway Patrol Sergeant Stacy Arnold and

border patrol agents Chris Damshen and Thomas Payne were patrolling a stretch of the

Ohio turnpike in Sergeant Arnold’s cruiser. They were parked at a crossover in Wood

County, Ohio, when they observed a Kia Optima traveling eastbound in the middle lane,

noticeably below the speed limit.

       {¶ 3} Sergeant Arnold saw that the driver was sitting at a straight 90-degree angle

while his seat was slightly reclined. His hands were at the 10:00 and 2:00 position on the

steering wheel, his elbows were locked straight, and his eyes remained fixed on the road

in front of him, never turning to look in her direction. After the vehicle passed, Sergeant

Arnold exited the crossover to run a registration check of the license plate. Initially, there

did not appear to be a passenger in the vehicle, but as Sergeant Arnold drove up alongside

it, she observed that the seat was reclined and the passenger was in the lying-down

position.

       {¶ 4} As the officers continued to observe the vehicle, it drifted into the far right

lane, over the dotted divider line, then back into the middle lane, without the driver

activating his turn signal. Sergeant Arnold initiated a traffic stop near milepost 65.

       {¶ 5} Sergeant Arnold exited her vehicle and waved for the driver to do the same.

They approached one another and Sergeant Arnold explained why she pulled him over.

She asked if he was tired or whether he had been drinking. He said that he was tired

because he and his passenger, his cousin, had been driving since 5:00 a.m., returning to




2.
Philadelphia after visiting cousins in Chicago. Sergeant Arnold could see that his carotid

artery was pulsing and his face was twitching, both of which she recognized as signs of

nervousness.

       {¶ 6} Sergeant Arnold asked the driver for his license. He presented her with a

Pennsylvania license bearing the name Sheirque Konneh, but he did not resemble the

photograph on the license. She asked if the license, in fact, was his, and he insisted that it

was. Sergeant Arnold placed him in the back of her cruiser, then approached the

passenger side of the vehicle. She observed a strong odor of cologne emanating from the

vehicle and saw a cologne bottle on the passenger’s lap. Agent Damshen told her that he

saw the passenger spray the cologne.

       {¶ 7} Sergeant Arnold ultimately learned that the driver was Francois Beavogui and

the passenger was Sheirque Konneh. Konneh said that Beavogui believed his license was

suspended, so he gave Beavogui his license to present to the officer. Sergeant Arnold also

learned that the Kia Optima had been rented by Konneh; Beavogui was not listed as an

additional driver on the rental agreement. The paperwork showed that the rental expired

on July 28, 2016, however, Konneh claimed that he had extended the rental.

       {¶ 8} Sergeant Arnold and the two border control agents were soon joined by

Trooper Ryan Stewart and his K-9, Oso, who had just completed a traffic stop in the

vicinity and stopped to make sure that everything was okay. Sergeant Arnold asked

Trooper Stewart to walk Oso around the vehicle. She asked Konneh to exit the vehicle,




3.
and when he did so, the trunk inadvertently popped open. Sergeant Arnold saw a jug in

the trunk that resembled the type of container that would hold antifreeze or weed killer,

completely encased in gray duct tape. She closed the trunk.

       {¶ 9} The K-9 circled the vehicle and alerted to its rear corner. Sergeant Arnold

observed what appeared to be marijuana residue on the floorboard. She pulled the vehicle

further off the side of the road so that a probable cause search could be conducted.

       {¶ 10} The officers searched both the interior and the trunk of the vehicle. They

found several hundred-dollar bills in the driver’s side door, which Beavogui said were his.

There was a briefcase, a black Diesel bag, and some additional bags. There was also a

cardboard box filled with black, currency-sized paper, some of which was wrapped in

saran wrap. There were a number of other items in the box, including bleach tablets,

surgical masks, deodorizer, dryer sheets, plastic bags, packing tape, Elmer’s glue, black

dye, rubber bands, rubber gloves, dishwasher tablets, saran wrap, envelopes, gray duct

tape, scissors, plastic bags, aluminum foil, and iodine. There was white residue in the

box.

       {¶ 11} Sergeant Arnold asked Konneh and Beavogui to identify which bags were

theirs. Konneh claimed ownership of the briefcase, and Beavogui claimed ownership of

the black Diesel bag. Inside the black Diesel bag was a toiletry bag that contained a box

cutter, a black light, and a bottle of liquid. Also inside the bag were plastic bags filled

with black paper like that found in the box. It too had a white residue on it. Inside the

briefcase there was a book with four individual sheets of white paper in it.




4.
       {¶ 12} Other items in the trunk included chlorine tablets, paper towels, and glass

vials with liquid in them. There was additional black paper and white paper cut into the

size of U.S. currency. In all, more than 18 pounds of black, currency-sized paper were

found in the vehicle.

       {¶ 13} The duct-tape-wrapped jug that Sergeant Arnold saw when the trunk

inadvertently popped open was more closely examined. In fact, it was two jugs taped

together. The top of the second jug was cut off and the bottom was taped directly beneath

the first jug. With the duct tape encasing both of them, it created what appeared to be one

long jug with two bottoms. The jug smelled of bleach and chlorine.

       {¶ 14} The cash found in the driver’s side door was also more closely examined.

The security strips on the bills were green; they should have been blue. In addition to that,

it was discovered that by shining a black light on the white paper found in the book in the

briefcase, a perfect imprint of a $100 bill appeared.

       {¶ 15} The officers were not sure what to make of what they had found, but they

suspected a currency-related crime. Trooper Stewart contacted the U.S. Secret Service,

the agency responsible for investigating currency-related crimes, and spoke to Agent

Steve Snyder. He and his supervisor met them at the Bowling Green station.

       {¶ 16} The Secret Service believed that Beavogui and Konneh were involved in a

scheme known as a “black money” or “wash-wash” scam. According to Special Agent

Snyder, in a black money scam, the perpetrator will generally obtain a large amount of

black paper cut to the same size as U.S. currency. He will try to convince a victim that the




5.
paper is actually currency that was dyed black to avoid detection in customs, and with a

special chemical, the dye can be washed off to reveal negotiable currency. Agent Snyder

explained that the jug, like the one found in the trunk of the Kia, is used as a prop in this

scheme, and usually through some sleight of hand, the perpetrator will demonstrate how

the money can be “washed” with the chemical. The perpetrator tells his victim that he has

only a small supply of the chemical, and he convinces the victim that if he or she gives

him money to buy more chemicals, he will share the currency with the victim.

       {¶ 17} Beavogui and Konneh were arrested. On August 10, 2016, they were

charged in the Perrysburg Municipal Court with forgery, a violation of R.C.

2913.31(A)(3) and (C)(1)(b), and possessing criminal tools, a violation of R.C.

2923.24(A). A preliminary hearing took place on August 18, 2016. The municipal court

found probable cause as to the possession-of-criminal-tools charge, but not as to the

forgery charge. The case was bound over to the Wood County Court of Common Pleas

and presented to the grand jury.

       {¶ 18} On September 8, 2016, Beavogui was indicted on one count of forgery in

Wood County case No. 2016 CR 0399. On October 20, 2016, he was indicted on one

count of possessing criminal tools in Wood County case No. 2016 CR 0512. The trial

court joined the two cases at the state’s request on November 2, 2016, over Beavogui’s

objection. The case was scheduled for jury trial beginning November 21, 2016, but was

continued to December 12, 2016, due to a death in the family of the assistant prosecutor.




6.
The jury convicted Beavogui of both counts, and the court sentenced him to a jail term of

180 days on each count, to be served concurrently.

        {¶ 19} Konneh was indicted on the same charges on the same dates as Beavogui.

And as it did in Beavogui’s case, the trial court joined the two cases. Konneh’s case was

tried to a jury on November 14, 2016. He too was convicted of both charges and

sentenced to a jail term of 180 days on each count, to be served concurrently. He

appealed. In a decision released on March 30, 2018, we reversed Konneh’s conviction

for possession of criminal tools due to violation of his speedy-trial rights, but we affirmed

his forgery conviction. State v. Konneh, 6th Dist. Wood No. WD-17-007, 2018-Ohio-

1239.

        {¶ 20} We now consider Beavogui’s appeal. He assigns the following errors for

our review:

               I. The trial court committed prejudicial error in failing to dismiss

        Appellant’s indictment for a violation of R.C. 2945.71.

               II. The trial court erred in denying Appellant’s Crim.R. 29 motion.

               III. The jury’s verdict was against the manifest weight of the

        evidence presented at trial.

                                       II. Law and Analysis

        {¶ 21} Like Konneh, Beavogui argues that his speedy-trial rights were violated. He

also argues that the trial court erred in denying his motion for judgment of acquittal and

that the jury’s verdict was against the manifest weight of the evidence.




7.
       {¶ 22} As previously indicated, we decided Konneh’s appeal on March 30, 2018.

Konneh, 6th Dist. Wood No. WD-17-007, 2018-Ohio-1239. After our decision was

released, Beavogui and the state filed a joint notice of supplemental authority,

acknowledging our ruling in Konneh, and conceding that that decision “appears to be

dispositive, as it relates to [Beavogui’s] two assignments of error.”

       {¶ 23} We first observe that Beavogui has assigned three—not two—errors for our

review. And while Beavogui and Konneh’s charges arise from the same circumstances,

their appeals do not present identical issues. Having said that, we will apply Konneh as

appropriate.

       {¶ 24} But before addressing Beavogui’s assignments of error, we briefly

address—as we did in Konneh—a preliminary issue raised by the state. Specifically, the

state claims that Beavogui’s appeal is moot because Beavogui has completed his sentence

and will suffer no collateral disability or loss of civil rights as a result of his conviction.

The state urges that Beavogui, a foreign national who has permanent resident status in the

United States, already cannot hold public office, serve on a jury, or vote. Thus, the state

claims, he will not suffer a collateral disability as a result of his felony convictions, and

his appeal is moot. The state maintains that any collateral disability is “theoretical” and

“not something concrete.”

       {¶ 25} In support of its position, the state cites State v. Wilson, 41 Ohio St. 2d 236,

238, 325 N.E.2d 236 (1975), which held that “where a defendant has voluntarily paid a

fine in satisfaction of a judgment, evidence must be offered from which an inference can




8.
be drawn that he suffers some collateral disability apart from the sentence * * * in order

for the defendant to have a right of appeal.” The Ohio Supreme Court clarified in State v.

Golston, 71 Ohio St. 3d 224, 226-228, 643 N.E.2d 109 (1994), however, that Wilson

applies only where the appellant has been convicted of a misdemeanor. It held:

              Given the numerous adverse collateral consequences imposed upon

       convicted felons, it is clear to us that a person convicted of a felony has a

       substantial stake in the judgment of conviction which survives the

       satisfaction of the judgment imposed upon him or her. Therefore, an appeal

       challenging a felony conviction is not moot even if the entire sentence has

       been satisfied before the matter is heard on appeal. The collateral legal

       consequences associated with a felony conviction are severe and obvious.

       Thus, a convicted felon, who has completed his or her sentence during the

       pendency of an appeal from the felony conviction, need not present evidence

       that he or she will suffer some collateral legal disability or loss of civil rights

       in order to maintain the appeal. In this regard, we specifically disapprove of

       [State v.] Williams, supra, 80 Ohio App. 3d 542, 609 N.E.2d 1307 [1992],

       which improperly extended the rule of Wilson and [State v.] Berndt[, 29
Ohio St. 3d 3, 504 N.E.2d 712 (1987)] to cases involving appeals from

       felony convictions. Id. at 227.

       {¶ 26} Accordingly, as we did in Konneh, we reject the state’s position that

Beavogui’s appeal is moot, and we proceed to consider his assignments of error.




9.
                                      A. Speedy Trial

       {¶ 27} Beavogui was charged with forgery and possession of criminal tools, both

fifth-degree felonies. Under R.C. 2945.71(C)(2), the state was required to bring Beavogui

to trial on these charges within 270 days of his arrest. Beavogui remained in custody from

the time of his August 9, 2016 arrest until his trial on December 12, 2016, therefore, each

day he was held counted as three days for purposes of the speedy-trial statute. R.C.

2945.71(E). He moved the court on the day of trial to dismiss the charges against him for

violation of his right to a speedy trial. In his first assignment of error, Beavogui argues

that the trial court erred in denying his motion.

       {¶ 28} “The Sixth Amendment to the United States Constitution and Section 10,

Article I of the Ohio Constitution guarantee a criminal defendant the right to a speedy

trial. * * * If a defendant demonstrates that his or her speedy-trial right has been violated,

he or she may seek dismissal of the criminal charges.” State v. Blackburn, 118 Ohio St. 3d
163, 2008-Ohio-1823, 887 N.E.2d 319, ¶ 10, citing R.C. 2945.73. R.C. 2945.71 sets forth

the time within which a defendant must be brought to trial. “A person against whom a

charge of felony is pending * * * shall be brought to trial within two hundred seventy days

after the person’s arrest.” R.C. 2945.71(C)(2).

       {¶ 29} There are circumstances, however, where a person’s speedy-trial time may

be waived or the period tolled. Id. at ¶ 11, citing R.C. 2945.72; State v. King, 70 Ohio

St.3d 158, 637 N.E.2d 903 (2004). Under R.C. 2945.72(E), for instance, a defendant’s

demand for discovery will toll the speedy-trial time, as will any period of delay




10.
necessitated by reason of a motion made by the defendant. R.C. 2945.72(E); State v.

Vrapi, 10th Dist. Franklin No. 11AP-700, 2012-Ohio-1018, ¶ 7, 9. Speedy-trial time may

also be tolled for “[t]he period of * * * any reasonable continuance granted other than

upon the accused’s own motion,” including at the state’s request. R.C. 2945.72(H); State

v. Williamson, 5th Dist. Licking No. 2005 CA 00046, 2005-Ohio-6198, ¶ 32, citing State

v. Saffell, 35 Ohio St. 3d 90, 91, 518 N.E.2d 934 (1988).

       {¶ 30} “We review a speedy trial case by independently calculating when the time

to bring a defendant to trial expires.” Vrapi at ¶ 9. If the defendant makes a prima facie

showing that his speedy-trial rights were violated, the burden shifts to the state to show

that the speedy-trial time limit was extended for one or more reasons set forth in R.C.

2945.72. State v. Covington, 6th Dist. Lucas No. L-97-1196, 1999 Ohio App. LEXIS

6021, *6 (Dec. 17, 1999).

       {¶ 31} Here, Beavogui was tried 113 days after his arrest and was in custody in the

Wood County Justice Center (“WCJC”) while awaiting trial1—triggering the three-for-one

provision of R.C. 2945.71(E). He has made a prima facie showing that his speedy-trial

rights were violated. We must, therefore, determine whether any of the reasons specified



1
  The state’s brief indicates that Beavogui was released from custody on August 18, 2016,
and apprehended on a bench warrant on September 16, 2016. But the bindover papers
dated August 18, 2016, indicate that “bail has not been given,” and commanded the sheriff
to “hold defendant until discharged,” and the return on the warrant on indictment states
that Beavogui was served in the WCJC on September 9, 2016. We, therefore, proceed
under the assumption that Beavogui remained in custody continuously between August 9,
2016, and December 12, 2016.




11.
in R.C. 2945.72 operated to extend the deadline for bringing Beavogui to trial. In doing

so, we consider the following timeline of events:

           August 9, 2016: Beavogui was arrested.

           August 10, 2016: Beavogui was charged in Perrysburg municipal

             court with forgery and possession of criminal tools, appeared in

             court, and requested a French interpreter.

           August 11, 2016: Beavogui’s preliminary hearing was continued at

             his request until August 18, 2016, so that an interpreter could be

             present for the proceedings.

           August 18, 2016: After finding no probable cause as to the forgery

             charge, the municipal court ordered that the case be bound over to the

             Wood County common pleas court.

           September 8, 2016: Beavogui was indicted on the forgery charge in

             case No. 2016 CR 0399.

           September 18, 2016: Beavogui made a demand for discovery in case

             No. 2016 CR 0399.

           September 23, 2016: The state responded to the demand for

             discovery in case No. 2016 CR 0399.

           October 20, 2016: Beavogui was indicted on the possession-of-

             criminal-tools charge in case No. 2016 CR 0512.




12.
           October 24, 2016: Beavogui filed a motion to suppress in case No.

             2016 CR 0399.

           November 2, 2016: The court journalized an order granting the

             state’s motion to join case Nos. 2016 CR 0399 and 2016 CR 0512

             over Beavogui’s objection.

           November 10, 2016: The court denied Beavogui’s motion to

             suppress.

           November 14, 2016: Beavogui filed a request for funds for an

             interpreter.

           November 17, 2016: The trial court denied Beavogui’s request for

             funds for an interpreter.

           November 21, 2016: An order was journalized indicating that over

             Beavogui’s objection and at the request of the state, the trial date was

             being continued to December 12, 2016, due to a death in the family

             of the assistant prosecutor.

           December 12, 2016: Beavogui filed a motion to dismiss for violation

             of his right to a speedy trial.2




2
  The state, apparently aware that the motion was forthcoming, filed its opposition three
days before the motion was filed.




13.
       {¶ 32} Beavogui agrees that the period of August 11-18, 2016, was tolled because

of the continuance necessitated by his request for an interpreter. He also agrees that time

was tolled for the period of October 24-November 10, 2016, during the pendency of his

motion to suppress. He points out, however, that no request for discovery appears on the

docket, so he denies that any time was tolled due to any discovery request. He also

questions whether the November 14, 2016, request for the appropriation of funds for an

interpreter constitutes a tolling event. But the main issue to be resolved for purposes of

calculating the speedy-trial deadline here is the effect of the continuance granted by the

trial court to allow the assistant prosecutor to travel out of the country following the death

of his family member.

       {¶ 33} As we recognized earlier, speedy-trial time may be tolled for “[t]he period

of * * * any reasonable continuance granted other than upon the accused’s own motion,”

including at the state’s request. R.C. 2945.72(H). Reasonableness is determined by

examining the purpose and length of the continuance, which must be affirmatively

demonstrated by the record. State v. Strauss, 11th Dist. Portage No. 2010-P-0035, 2011-

Ohio-869, ¶ 13; State v. Ramey, 132 Ohio St. 3d 309, 2012-Ohio-2904, 971 N.E.2d 937,

¶ 34. An order granting a continuance at the state’s request must be journalized before the

expiration of the time limits set forth in R.C. 2945.71. State v. Mincy, 2 Ohio St. 3d 6, 441
N.E.2d 571 (1982), syllabus.

       {¶ 34} Here, the order continuing the trial date, journalized on November 21, 2016,

provided the purpose and length of the continuance. It stated that the assistant prosecuting




14.
attorney “has had to leave the country upon notification of the death of an immediate

family member.” We find that the purpose for the continuance was reasonable. See

Williamson, 5th Dist. Licking No. 2005 CA 00046, 2005-Ohio-6198, at ¶ 50 (Hoffman, J.,

concurring) (agreeing with majority that time was properly tolled because of the death of

the prosecuting attorney’s family member); see City of Medina v. Kemper, 9th Dist.

Medina C.A. No. 777, 1978 Ohio App. LEXIS 7864, *2-3 (May 17, 1978) (finding that

there was “no question” that death in citing officer’s family was a “valid and allowable”

reason for continuance, but finding that length of continuance was not reasonable).

       {¶ 35} The November 21, 2016 order also provided a new trial date of December

12-13, 2016. We find that the length of the continuance—approximately three weeks—

was also reasonable. Compare Kemper at *3 (finding length of continuance unreasonable

where defendant was required to be tried within 30 days, continuance was requested two

days before trial, and trial court continued trial date an additional 28 days—almost as long

as the original statutory time). Accordingly, we find that the period of November 21-

December 12, 2016 was tolled under R.C. 2945.71(H).

       {¶ 36} Turning to our calculation, we find that the following days should have been

counted for speedy trial purposes:

              August—14 days (August 18-31)

              September—25 days (September 1-17, September 23-30)

              October—23 days (October 1-23)




15.
              November—9 days (November 10-13, November 17-21)

              December—0 days

              Total: 71 x 3 = 213 days

       {¶ 37} Even assuming that the period of delay resulting from the discovery request

and the period that Beavogui’s request for funds for an interpreter was pending were not

tolling events, the total number of days still would total only 240 (80 days x 3).

       {¶ 38} We recognize that we found a speedy-trial violation in Konneh, 6th Dist.

Wood No. WD-17-007, 2018-Ohio-1239, as to the possession-of-criminal-tools

conviction, so for purposes of clarity—and given the parties’ joint notice of supplemental

authority—we explain why we reach a different outcome here. Like Beavogui, Konneh

filed a motion to suppress evidence in the forgery case. But Konneh filed his motion on

October 17, 2016, before the state indicted him for possession of criminal tools. On

appeal, Konneh argued that the motion to suppress filed in the first case could not properly

be held to toll the speedy-trial clock in the second case because (1) no indictment had yet

been issued at the time the motion was filed, and (2) the cases were joined over his

objection. We agreed that the motion did not toll time as to the yet-unfiled case. We held

that “Konneh made the tactical decision to file a motion to suppress in case No. 2016 CR

0400 before he was indicted for possession of criminal tools in case No. 2016 CR 0514.

That motion, therefore, did not operate to toll the time for bringing him to trial on the




16.
possession-of-criminal-tools charge.” Konneh, 6th Dist. Wood No. WD-17-007, 2018-

Ohio-1239, at ¶ 44.

       {¶ 39} Here, Beavogui filed his motion to suppress on October 24. 2016—after he

was indicted for possession of criminal tools. Moreover, unlike Konneh, Beavogui does

not argue on appeal that the delay caused by the filing of his motion to suppress did not

toll time in both cases. There is no question, therefore, that the speedy-trial clock was

tolled pending the trial court’s resolution of Beavogui’s motion to suppress.

       {¶ 40} We find Beavogui’s first assignment of error not well-taken.

                B. Beavogui’s Crim.R. 29 Motion and Manifest Weight

       {¶ 41} In his second assignment of error, Beavogui argues that the trial court erred

in denying his Crim.R. 29 motion for judgment of acquittal. In his third assignment of

error, he claims that the jury’s verdict was against the manifest weight of the evidence.

       {¶ 42} A motion for acquittal under Crim.R. 29(A) challenges the sufficiency of

the evidence. State v. Brinkley, 105 Ohio St. 3d 231, 2005-Ohio-1507, 824 N.E.2d 959,

¶ 39. The denial of a motion for acquittal under Crim.R. 29(A) “is governed by the same

standard as the one for determining whether a verdict is supported by sufficient evidence.”

State v. Tenace, 109 Ohio St. 3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

       {¶ 43} Whether there is sufficient evidence to support a conviction is a question of

law. State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997). In reviewing a

challenge to the sufficiency of evidence, “[t]he relevant inquiry is whether, after viewing

the evidence in a light most favorable to the prosecution, any rational trier of fact could




17.
have found the essential elements of the crime proven beyond a reasonable doubt.”

(Internal citations omitted.) State v. Smith, 80 Ohio St. 3d 89, 113, 684 N.E.2d 668 (1997).

In making that determination, the appellate court will not weigh the evidence or assess the

credibility of the witnesses. State v. Walker, 55 Ohio St. 2d 208, 212, 378 N.E.2d 1049

(1978).

       {¶ 44} R.C. 2913.31(A)(3) provides that “[n]o person, with purpose to defraud, or

knowing that the person is facilitating a fraud, shall * * * [u]tter, or possess with purpose

to utter, any writing that the person knows to have been forged.” R.C. 2923.24(A)

provides that “[n]o person shall possess or have under the person’s control any substance,

device, instrument, or article, with purpose to use it criminally.”

       {¶ 45} Beavogui challenges only the “possession” element of the offenses. He

argues that the state presented no forensic evidence to show that he had any contact with

the items found in the vehicle. And he insists that the state presented no evidence (1) that

he knew that the black paper—or the white paper found in Konneh’s briefcase—were in

the vehicle, (2) that he was in possession of the paper, or (3) that his actions aided in the

commission of the charged offenses.

       {¶ 46} The state maintains that it presented evidence that Beavogui constructively

possessed the items found in the trunk. It submits that “a majority of appellate districts

have held that constructive possession occurs when items are discovered in trunks of

vehicles that defendants are present in.” It points out that Beavogui was driving the

vehicle that contained the forgeries and criminal tools, thus making him complicit in the




18.
crime. And it emphasizes that Beavogui admitted owning the bags in which a number of

the items were found.

       {¶ 47} Constructive possession occurs when a person “‘knowingly exercises

dominion and control over an object, even though that object may not be within his

immediate physical possession.’” In re Israel D., 6th Dist. Sandusky No. S-95-024, 1996

Ohio App. LEXIS 2493, *10-11 (June 21, 1996), quoting State v. Hankerson, 70 Ohio

St.2d 87, 434 N.E.2d 1362 (1982). While close proximity to contraband alone is

insufficient to prove constructive possession, it can be used as circumstantial evidence of

constructive possession. Id., citing State v. Chapman, 73 Ohio App. 3d 132, 138, 596
N.E.2d 612 (3d Dist.1992).

       {¶ 48} Ohio courts have held that two or more persons may have joint constructive

possession of a particular item. State v. McCallister, 4th Dist. Scioto No. 13CA3558,

2014-Ohio-2041, ¶ 31. “Joint possession exists when two or more persons together have

the ability to control an object, exclusive of others.” (Citations omitted.) State v. Gilbert,

9th Dist. Medina No. 11CA0076-M, 2012-Ohio-4090, ¶ 11.

       {¶ 49} “Constructive possession of contraband may be inferred from ‘the

surrounding facts and circumstances, including the defendant’s actions.’” State v.

Washington, 6th Dist. Ottawa No. OT-12-032, 2014-Ohio-1008, ¶ 31, quoting State v.

Pilgrim, 184 Ohio App. 3d 675, 2009-Ohio-5357, 922 N.E.2d 248, ¶ 28 (10th Dist). For

instance, “furtive movements in an automobile may provide sufficient indicia of dominion

or control over contraband, allowing an inference of constructive possession.” State v.




19.
Brown, 4th Dist. Athens No. 09CA3, 2009-Ohio-5390, ¶ 20, quoting State v. Riggs, 4th

Dist. Washington No. 98CA39, 1999 Ohio App. LEXIS 4327, *5 (Sept. 13, 1999).

Moreover, the presence of a “vast amount” of contraband in a car may support an

inference that the appellant knew about the presence of the contraband and that he

exercised control over the items along with others in the vehicle. McCallister at ¶ 37.

       {¶ 50} Here, the state presented evidence that Beavogui was driving the vehicle and

admitted to owning one of the bags in which evidence was found. We find that this

evidence, together with Sergeant Arnold’s testimony that she observed signs of

Beavogui’s nervousness when she pulled over the vehicle, supports the state’s

constructive-possession theory and was sufficient to support Beavogui’s convictions.

       {¶ 51} Beavogui also argues that the jury’s verdict was against the manifest weight

of the evidence. When reviewing a claim that a verdict is against the manifest weight of

the evidence, the appellate court must weigh the evidence and all reasonable inferences,

consider the credibility of witnesses, and determine whether the jury clearly lost its way in

resolving evidentiary conflicts so as to create such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered. Thompkins, 78 Ohio St. 3d at

387, 678 N.E.2d 541. We do not view the evidence in a light most favorable to the state.

“Instead, we sit as a ‘thirteenth juror’ and scrutinize ‘the factfinder’s resolution of the

conflicting testimony.’” State v. Robinson, 6th Dist. Lucas No. L-10-1369, 2012-Ohio-

6068, ¶ 15, citing Thompkins at 388. Reversal on manifest weight grounds is reserved for

“the exceptional case in which the evidence weighs heavily against the conviction.”




20.
Thompkins at 387, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983).

       {¶ 52} Beavogui testified at trial. He said that he and Konneh are “remote”

cousins. They met for the first time in Philadelphia in 2015. They drove to Chicago

together, but Beavogui insisted that they did not stay together once they got there. He said

that Konneh called him on Monday (August 8, 2016) to say that he would be picking him

up the next morning to return to Philadelphia. He came by that night to pick up

Beavogui’s luggage—a black Diesel bag and a black suitcase—so they could leave early

the next morning to avoid traffic. Beavogui said that when he put his bags in the trunk, he

saw a cardboard box, but did not look to see what was in it. He also denied that the

toiletry bag containing the black paper, flashlight, and chemicals had been in his bag when

he placed it in the trunk. He maintained that when Konneh picked him up the next

morning, he did not look inside the trunk.

       {¶ 53} Beavogui said they left Chicago at 6:00 a.m., and Konneh drove until

approximately 30 minutes before they were pulled over. He confirmed that the bags he

identified to the officers belonged to him, but said that the evidence found inside them did

not. He admitted that the $450 found in the driver-side door was his, but he said that he

did not realize that the money was discolored—he said that he got the money from the

bank and “received it as such.” He denied any involvement in criminal activity. To the

extent that any of his testimony was inconsistent with what he told Sergeant Arnold,

Beavogui insisted that it was due to his poor command of the English language.




21.
       {¶ 54} Similar to his sufficiency challenge, Beavogui argues that the state did not

prove that he possessed the items in the trunk or that he was even aware that the items

were in the trunk. He suggests that because his bags were out of his control over night,

Konneh had opportunity to place the items in his bags. He also emphasizes that he did not

rent the vehicle, he drove the vehicle for only a short period of time, and the state did not

present forensic evidence linking him to the evidence.

       {¶ 55} Although under a manifest-weight standard we consider the credibility of

witnesses, we must nonetheless extend special deference to the jury’s credibility

determinations given that it is the jury who has the benefit of seeing the witnesses testify,

observing their facial expressions and body language, hearing their voice inflections, and

discerning qualities such as hesitancy, equivocation, and candor. State v. Fell, 6th Dist.

Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14.

       {¶ 56} Certainly, Beavogui offered an alternate scenario for how the evidence

appeared in his black Diesel bag. But the verdict demonstrates that the jury chose to

believe the state’s evidence over Beavogui’s testimony. We find no error in its resolution

of the credibility issues here, and we cannot say that its verdict was against the manifest

weight of the evidence.

       {¶ 57} Accordingly, we find Beavogui’s second and third assignments of error not

well-taken.




22.
                                     III. Conclusion

       {¶ 58} We find that a reasonable continuance of the trial date was granted under

R.C. 2945.72(H) due to a death in the family of the assistant prosecutor, thus the speedy-

trial time was tolled for 21 days and Beavogui’s speedy-trial rights were not violated.

       {¶ 59} Where Beavogui exhibited nervousness, was driving the vehicle, and

admitted ownership of bags in which evidence was found, the evidence was sufficient to

sustain his convictions and the verdict was not against the manifest weight of the

evidence.

       {¶ 60} We, therefore, find Beavogui’s three assignments of error not well-taken,

and we affirm the February 2, 2017 judgment of the Wood County Court of Common

Pleas. The costs of this appeal are assessed to Beavogui under App.R. 24.

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                              _______________________________
                                                           JUDGE
James D. Jensen, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




23.